STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   FOR PUBLICATION
                                                                   March 28, 2017
               Plaintiff-Appellant,                                9:00 a.m.

v                                                                  No. 334927
                                                                   Wayne Circuit Court
ZERIOUS MEADOWS,                                                   LC No. 71-001558-01-FH

               Defendant-Appellee.


Before: M. J. KELLY, P.J., and MURPHY and RONAYNE KRAUSE, JJ.

MURPHY, J.

        This case arises out of defendant’s conviction of first-degree murder, MCL 750.316, over
40 years ago, which crime was committed in 1970 when defendant was 16 years old, and the
opinions issued by the United States Supreme Court in Miller v Alabama, 567 US __; 132 S. Ct.
2455; 183 L. Ed. 2d 407 (2012), and Montgomery v Louisiana, 577 US __; 136 S. Ct. 718; 193 L
Ed 2d 599 (2016). On resentencing, the circuit court imposed a prison term of 25 to 45 years and
then ordered defendant’s release after giving him credit for over 46 years served. In two separate
orders, this Court ultimately granted the prosecution’s application for leave to appeal, stayed
further proceedings, and prohibited defendant’s release from custody. People v Meadows,
unpublished order of the Court of Appeals, entered October 19, 2016 (Docket No. 334927);
People v Meadows, unpublished order of the Court of Appeals, entered September 23, 2016
(Docket No. 334927). We vacate defendant’s sentence and remand for resentencing.

        Defendant, as a 16-year old, committed an act of arson in 1970 that resulted in the death
of two children. In 1971, defendant was convicted of first-degree murder, but this Court
reversed defendant’s conviction and remanded the case for a new trial. People v Meadows, 46
Mich. App. 741; 208 NW2d 593 (1973). In 1975, defendant was once again convicted of first-
degree murder. He was sentenced to life in prison without the possibility of parole. In 2012,
Miller was released, wherein the Supreme Court held “that mandatory life without parole for
those under the age of 18 at the time of their crimes violates the Eighth Amendment's prohibition
on ‘cruel and unusual punishments.’ ” Miller, 132 S. Ct. at 2460. In response to Miller, our
Legislature, pursuant to 2014 PA 22, enacted MCL 769.25 and MCL 769.25a, which address
life-without-parole offenses committed by minors and the option of imprisonment for a term of
years. MCL 769.25 applied to future convictions and certain past convictions with matters still
pending or pending when Miller was issued. On the other hand, MCL 769.25a applied to closed
cases where appeals had been exhausted or were no longer available, but only if the Michigan or

                                               -1-
United States Supreme Court were to hold in the future that Miller was retroactively applicable.
MCL 769.25a was eventually triggered when the Supreme Court issued its decision in
Montgomery, concluding that the holding in Miller constituted a substantive rule of
constitutional law that must be afforded retroactive applicability. Montgomery, 136 S. Ct. at 736.
The parties here agree that MCL 769.25a governs in this case.

        For purposes of resentencing, the prosecution did not file a motion seeking a “sentence of
imprisonment for life without the possibility of parole.” MCL 769.25a(4)(b). Instead, the
prosecutor filed a notice, requesting the circuit court to impose a sentence for a term of years
consistent with MCL 769.25a(4)(c), including a maximum sentence of 60 years’ imprisonment.
And MCL 769.25a(4)(c) provides that “[i]f the prosecuting attorney does not file a motion under
subdivision (b) [asking for life without parole], the court shall sentence the individual to a term
of imprisonment for which the maximum term shall be 60 years and the minimum term shall be
not less than 25 years or more than 40 years.” (Emphasis added.) The parties agree that this
provision, MCL 769.25a(4)(c), controls, with defendant contending that it merely provides that
the maximum term can be no more than 60 years. In a sentencing memorandum and at the
resentencing hearing, defendant requested a sentence of 25 to 45 years’ imprisonment. At the
hearing, the prosecutor, while reminding the circuit court about the horrific nature of the crime,
never really spoke to the question regarding the specific length of the prison term that should be
imposed. However, as mentioned above, in its notice, the prosecution had requested the
imposition of a sentence that was consistent with MCL 769.25a(4)(c), including a mandatory 60-
year maximum sentence. Given that the prosecutor’s stance was and is that the maximum
sentence had to be set at 60 years under MCL 769.25a(4)(c), and considering that defendant had
already served over 46 years, essentially making the minimum sentence irrelevant at this point,
we can understand to a degree why the prosecution was not more vocal at resentencing, although
it should have squarely disputed defendant’s request for a 45-year maximum term. The circuit
court imposed a sentence of 25 to 45 years’ imprisonment.

        We need not spend much time resolving this appeal; the circuit court’s sentence was not
permitted under the plain and unambiguous language of MCL 769.25a(4)(c). Upon de novo
review relative to statutory construction, and appreciating that we must discern the intent of the
Legislature by examining the plain language of the words used in the statute, Driver v Naini, 490
Mich. 231, 246-247; 802 NW2d 311 (2011), MCL 769.25a(4)(c) cannot be any more clear – “the
maximum term shall be 60 years.” The statute does not state that the maximum term of
imprisonment shall be “not more” than 60 years, which is how defendant is improperly
interpreting MCL 769.25a(4)(c).1 In sum, the circuit court erred in imposing a maximum
sentence of 45 years.




1
  MCL 769.25(9), which does not apply, provides that “[i]f the court decides not to sentence the
individual to imprisonment for life without parole eligibility, the court shall sentence the
individual to a term of imprisonment for which the maximum term shall be not less than 60 years
and the minimum term shall be not less than 25 years or more than 40 years.” This provision
reflects that the Legislature is more than capable of clearly indicating whether a maximum term


                                               -2-
       Vacated and remanded for resentencing. We do not retain jurisdiction.



                                                          /s/ William B. Murphy
                                                          /s/ Michael J. Kelly
                                                          /s/ Amy Ronayne Krause




of imprisonment provides some room for the exercise of discretion, which is not the case with
MCL 769.25a(4)(c).


                                             -3-